OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, the order of the State Human Rights Appeal Board reinstated, and the petition for enforcement granted.
In this proceeding petitioners challenge a finding of the Human Rights Appeal Board that they engaged in unlawful racial discrimination. The Appellate Division, upon review of the record, found the decision of the board unsupported by substantial evidence. We disagree with this conclusion.
Complainant’s testimony, if credited by the board, establishes that the refusal of the trailer park owners to consummate the trailer transaction with him was motivated by racial bias — a distaste for an interracial relationship. Indeed, complainant related that one of the owners had made racially disparaging statements and had expressly refused to close the deal due to racial consideration. Inasmuch as the board was free to accept this evidence, as it obviously chose to do, we cannot say that the record as a whole lacks substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176).
We likewise are unable to disturb the award of damages to complainant for the mental anguish he suffered. On the present record the board could have concluded that race-related comments concerning complainant were uttered in the presence of petitioners’ employees, causing complainant humiliation and ultimately leading to his treatment by a physician. In view of the circumstances and the important public policy to be served in these cases, the award of damages must stand (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, supra, at p 184).
We have examined and considered petitioners’ remaining contentions, and conclude they lack merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum.
Order reversed, etc.